DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and arguments filed 10/14/21 are acknowledged. New claims 33-41 are added. 
Claims 30-41 are pending. Claims 33-35, 37, 40 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/20.
Claims 30-32, 36, 38, and 39 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statements
The information disclosure statements filed on 10/14/21, 10/22/21, and 12/1/21 have been considered.  Signed copies are enclosed. 

Objections Withdrawn
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendments thereto. 

The objection to the specification for improper use of trade names or a trademark used in commerce is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 30-32 because of the following informalities:  the term “SEQ ID NO." contains an inappropriate period is withdrawn in light of applicant’s amendments thereto. The objection to claims 1, 3, and 6 is rendered moot by cancellation of the claims. 

The objection to claim 32 for the following informalities: the term “TERT” is an acronym and/or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 


Claim Rejections Withdrawn
The rejection of claims 30-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the entire genus of nucleic acids encoding the genus of peptides that elicit an immunogenic response is withdrawn in light of applicant’s amendments thereto. The rejection of claims 1-7, 12-15, and 20 is rendered moot by cancellation of the claims. 

The rejection of claims 30-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection of claims 1-7, 12-15, and 20 is rendered moot by cancellation of the claims. 

The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is rendered moot by cancellation of the claim. 

The rejection of claims 30-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brix et al (WO 2010/037395 A2; PCT filed 10/1/09; US priority 10/1/08; provided by applicant in IDS filed 4/27/17) is withdrawn in light of the rejection under 35 USC 102(e) below. The rejection of claims 1-6, 12-14, 20 is rendered moot by cancellation of the claims. 

The rejection of claims 30-32 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brix et al (WO 2010/037395 A2; PCT filed 10/1/09; US priority 10/1/08; provided by applicant in IDS filed 4/27/17) in view of Borel et al (J Immunol Methods. 1984 Mar 16;67(2):289-302) is withdrawn in light of the rejection under 35 USC 102(e) below. The rejection of claims 1-6, 12-15, 20 is rendered moot by cancellation of the claims. 



Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 30-32, 36, 38, and 39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 1-6, 12-15, and 20 is rendered moot by cancellation of the claims.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a genus of nucleic acid molecules consisting of a nucleotide sequence encoding a polypeptide comprising one of the sequences as listed in claims 1 or 2. The nucleic 
The transitional phrase used in claim 6 is "has the sequence." The transitional phrase “has” is not defined by the instant specification. MPEP 2111.03 states that transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. In the instant application, the phrase is not defined, and therefore will be interpreted as open language.  Therefore sequences comprising one of the instant sequences in claim 6, will be interpreted to read on the instant claims. 
The claims include nucleic acids that encode a polypeptide that is an “immunogenic fragment”. This means that the polypeptide has specific function to produce an immune response. 
The specification discloses SEQ ID NO:1-9, as well as 17-40 which are fragments of SEQ ID NO:1, as encoding peptides that are capable of the required functions.  However, the claims encompass a far greater genus of peptides than those encoded by the enumerated nucleic acid sequences. SEQ ID NO:1-9 are a total of 9-30 amino acids  in length. To minimally meet either the immunogenic fragment or the 80% identity limitations, the sequences can be varied with as much as 1 to 70 amino acids. The allowance for up to 5% amino acid variation includes substitutions, deletions, additions and other variations. Additionally, the length of the polypeptide can be up to 100 amino acids as long as it comprises one of the enumerated sequences, or variants thereof, which means that any other sequence can be added to the required sequence as long as the total amino acids number at 100 or less. Therefore, millions of possible peptides, some of which may have significant sequence alterations from the recited peptides, are encompassed. The peptides, and consequently the nucleic acids, have no correlation between their structure and the immunogenic function.  The claim requires that the peptides raise an immune response since they must be “immunogenic”, but the specification provides no guidance regarding which peptide variants or fragments are capable of the required function.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly 
With the exception of the peptides of SEQ ID NO:1-9 and 17-40, or the nucleic acids that encode these peptides, the skilled artisan cannot envision the detailed chemical structure of the encompassed agents, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed sequences that encode for peptides, which must have specific immunogenic function, protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity to SEQ ID NO:1-9 and 17-
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
Applicant’s Arguments
Applicant argues:
1. Data has been filed that demonstrates that patients who receive a vaccine comprising dendritic cells transfected with full length hTERT have immune responses to SEQ ID NO:1 and 7. Further 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The issue is that Applicant is requiring a specific function (i.e. “immunogenic fragment”) for a vast genus, some of which may not possess the required capability. Even when requiring 95% identity, at least 1 mutation can be made at any point in the fragment (which is between 20 and 30 amino acids), and there are 19 other amino acids possible. This yields thousands of possible peptides that can be encoded by the RNA. The Examiner agrees that SEQ ID NO:1-9 and 17-40 are described, and therefore the data provided demonstrating these sequences were immunogenic in the Declaration support this finding. However, the genus is far broader, and the reported experiments do not address any of the possible mutants for this fragment. It is recommended that Applicant consider removing the term “immunogenic” to recite an RNA molecule that does not have a specific required function. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 30 and 36 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a product (nucleic acid encoding a peptide that encodes for a portion of the telomerase protein) which appears to be a product that is not markedly different in structure from naturally occurring products is maintained. See Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (2013).  Fragments of the protein are not markedly different in structure from when found in nature.  The rejection of claims 1-7, 12-15, and 20 is rendered moot by cancellation of the claims. 
Limiting the sequence to those encoding less than 100 amino acids (i.e. 300 nucleotides) does not make the sequence different from what is found in nature.  The sequence in nature encodes a protein. The sequences of the claims encode proteins (although shorter than the full protein).  Therefore, the nucleic acid molecule performs exactly the same function, without regard to length. Further, the sequence is an exact match to a sequence found in nature. Therefore, the only aspect that may differentiate the naturally occurring sequences from the claims is length.  Applicant is directed to 
Further, Myriad argued unsuccessfully that sequences, when extracted as primers, have a fundamentally different function than when they are part of the DNA strand. For example, the arguments stated that when part of the naturally occurring genetic sequence, DNA “stores the biological information used in the development and functioning of all known living organisms,” but when isolated as a primer, the DNA fragment “prime[s], i.e., … serve[s] as a starting material for a DNA polymerization process.” But, as the Supreme Court made clear, “separating [DNA] from its surrounding genetic material is not an act of invention.” Myriad, 133 S. Ct. at 2117. Rather, the naturally occurring material is used to form the first step in a chain reaction—a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. Likewise, the naturally occurring genetic sequences at issue in the instant claims do not perform a significantly new function. Rather, the naturally occurring material is used to encode a protein—a function that is performed because the claimed sequences maintain the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA's structure in nature is to encode protein. It is this same function that is exploited here—the claimed sequences encode a protein. Thus, just as in nature, the sequences utilize the innate ability of DNA to encode protein for transcription and translation functions. 

Applicant’s Arguments
Applicant argues:
1. The maximum length of the RNA is limited to less than 297 nucleotides. In vivo, RNA exists only as mRNA, when a gene is transcribed into mRNA prior to being translated into protein. Naturally occurring RNA molecules encode full length hTERT protein instead of short fragments. This would be very different in structure than found in nature. 


1. Applicant is directed to Univ. of Utah Research Found. v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014. The claim at issue was directed to a pair of single-stranded DNA primers for determination of a gene by PCR. Primers are short sequences of naturally occurring DNA that do not encode the entire gene sequence. Most primers are approximately 15-25 bases, i.e. much shorter than any full length gene.  The Federal Circuit found that these primers were structurally identical to the ends of DNA strands found in nature. The Federal Circuit further stated that the Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue, suggesting that even short strands identical to those found in nature are not patent eligible. 
Further, Myriad argued unsuccessfully that sequences, when extracted as primers, have a fundamentally different function than when they are part of the DNA strand. For example, the arguments stated that when part of the naturally occurring genetic sequence, DNA “stores the biological information used in the development and functioning of all known living organisms,” but when isolated as a primer, the DNA fragment “prime[s], i.e., … serve[s] as a starting material for a DNA polymerization process.” But, as the Supreme Court made clear, “separating [DNA] from its surrounding genetic material is not an act of invention.” Myriad, 133 S. Ct. at 2117. 
The fact that the instant claims are directed to RNA does not change the fact that the sequences claimed are merely fragments of a naturally occurring nucleic acid molecule. The sequences of the instant claims necessarily contain the identical sequence of the TERT protein directly opposite to the strand to which they are designed to bind. They are structurally identical to segments of the TERT gene found in nature and function to encode protein segments, which is identical to their function in nature. 

Claim Rejections - 35 USC § 102(e)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection of claims 30-32, 36, and 38-39 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brix et al (WO 2010/037395 A2; PCT filed 10/1/09; US priority 10/1/08; provided by applicant in IDS filed 4/27/17) is maintained. The rejection of claims 1-6, 12-13 and 20 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a nucleic acid molecule consisting of a nucleotide sequence encoding a polypeptide comprising a sequence of SEQ ID NO:1 or the sequence of an immunogenic fragment of SEQ ID NO:1 comprising at least 8 amino acids wherein the fragment has the sequence of, for example, SEQ ID NO:27, having at least 80% identity and less than 100 amino acids, wherein the polypeptide is not one of SEQ ID NO:6 or 11 to 16. The polypeptide encoded by the polynucleotide can be less than or equal to 80 amino acids in length. The transitional phrase used in claim 6 is "has the sequence." The transitional phrase “has” is not defined by the instant specification. MPEP 2111.03 states that transitional phrases such as “having” must be interpreted in light of the specification to determine whether open or closed claim language is intended. In the instant application, the phrase is not defined, and therefore will be interpreted as open language.  Therefore sequences comprising one of the instant sequences in the claims, for example SEQ ID NO:27, will be interpreted to read on the instant claims. The polypeptide can be less than 20 amino acids, or can comprise at least 20 amino acids, and comprises an adjuvant, diluent or excipient. The composition can be a cocktail of nucleic acids. The pharmaceutical composition can comprise an additional therapeutic ingredient. The dose can be between 1 and 500 micrograms. The molecule can comprise RNA, can have a different amino acid at the N and/or C terminus than the naturally occurring telomerase enzyme, and can encode a polypeptide different from the naturally occurring TERT gene. 
Brix et al discloses a vaccine composition comprising one or more nucleic acids encoding at least one antigenic peptide which can be used as peptides or combinations of peptides, or as part of an MHC monomer or multimer (see claim 1431). One of these peptides which can be encoded that is disclosed is SEQ ID NO:137479, which is identical to instant SEQ ID NO: 27 (see alignment below). The peptide taught by Brix is 9 amino acids in length, and therefore would be less than 11 amino acids as required by instant claim 4. The antigenic peptides can comprise 8-30 amino acids, which would encompass peptides of “at least 20 amino acids” that are recited in claim 5 (see page 24). The vaccine composition can comprise one or more biologically active molecules such as molecules with adjuvant effects, and one or more proteins (see claim 1450).  The vaccine compositions can be used as part of a combination therapy including administration of a chemotherapeutic or immunotherapeutic agent simultaneously (see page 839-840). Brix et al teach that the composition can be a pharmaceutical composition (see page 832), and 

US-13-122-027-137479
; Sequence 137479, Application US/13122027
; Publication No. US20110318380A1
; GENERAL INFORMATION
;  APPLICANT: Brix, Liselotte
;  APPLICANT:Scholler, Jorgen
;  APPLICANT:Pedersen, Henrik
;  TITLE OF INVENTION: MHC MULTIMERS IN CANCER VACCINES AND
;  TITLE OF INVENTION:IMMUNE MONITORING
;  FILE REFERENCE: P1995PC00
;  CURRENT APPLICATION NUMBER: US/13/122,027
;  CURRENT FILING DATE: 2011-03-31
;  PRIOR APPLICATION NUMBER: PA200801382
;  PRIOR FILING DATE: 2008-10-01
;  PRIOR APPLICATION NUMBER: EP09154516.0
;  PRIOR FILING DATE: 2009-03-06
;  PRIOR APPLICATION NUMBER: US61/101878
;  PRIOR FILING DATE: 2008-10-01
;  NUMBER OF SEQ ID NOS: 146508
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 137479
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-122-027-137479

  Query Match             100.0%;  Score 47;  DB 10;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 VLGLDDIHR 9
              |||||||||
Db          1 VLGLDDIHR 9


Applicant’s Arguments
Applicant argues:
1. The Examiner’s sole basis for indicating that the aptamers are RNA or DNA, and not antigenic peptides, is on page 739, which references molecules capable of binding TCR molecule. There is no disclosure that Brix discloses an RNA or DNA molecule that encodes any polypeptide. 
2. The polypeptide requires that the N- or C-termini must be different from those present in a naturally occurring telomerase enzyme. This is not disclosed in Brix. Therefore the nucleic acid molecules are novel in the instant claims. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The reference to page 739 is not the only basis in the rejection for the compositions of Brix being disclosed to contain DNA and/or RNA. As stated in the rejection above: “Brix et al discloses a vaccine composition comprising one or more nucleic acids encoding at least one antigenic peptide which can be used as peptides or combinations of peptides, or as part of an MHC monomer or multimer (see claim 1431)… Another peptide encoded by the nucleic acids, for example, is disclosed as SEQ ID NO:44230, which identical to SEQ ID NO:2.” Brix defines these nucleic acids as including RNA and DNA (see e.g. claim 345).  Therefore the nucleic acids are anticipated by Brix. 
2. Brix discloses that the MHC multimers can comprise amino acid lengths of 8-30 amino acids (see e.g. page 24), and the possibility of both natural and synthetic origins for the DNA sequence where the sequence can be modified to introduce molecule changes, or even insertions of non-natural amino acids or mutations (see e.g. pages 731-733). The MHC complex can be mutated by substitution, wherein the complex comprises the peptide that would be encoded by the nucleic acid (see e.g. page 17-18).  This means that the language of Brix anticipates peptides that have additional sequences added to the termini that are not naturally occurring sequences for the TERT peptide. Therefore, the rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 30-32, 36, and 38-39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,383,928 is maintained. The rejection of claims 1-7, 12-15, and 20 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
 The instant claims are drawn to a nucleic acid molecule consisting of a nucleotide sequence encoding a polypeptide comprising a sequence of SEQ ID NO:1 or the sequence of an immunogenic 
The ’928 patent claims a cocktail of nucleic acids which can comprise nucleic acids that encode polypeptides that comprise SEQ ID NO:1-10 or 17-40 (see e.g. claims 1-30). The nucleic acids can be part of a pharmaceutical composition comprising an adjuvant, diluent or excipient (see e.g. claims 1-30). The composition can comprise a further therapeutic ingredient, or have a dose of 1-500 micrograms (see e.g. claims 1-30). The nucleic acid can be coupled to an immunogenic carrier (see e.g. claim 1-30). The term “nucleic acid” is defined in the specification as including both “DNA or RNA” (see e.g. column 12, line 35-40). The recitation of sequence identity that is not 100% would inherently include non-natural variants in the sequence and therefore would meet the limitations of instant claims 31 and 32. 
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out 

Applicant’s Arguments
Applicant argues:
1. Applicant will address the rejection upon indication of allowable subject matter. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 


New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-32, 36, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 30-32, the phrase “a sequence having at least 95% sequence identity to any one of i) to iii).” However, SEQ ID NO:2 only has 15 amino acids. This means that 95% sequence identity would not allow for variation. It is unclear if the sequence can be varied, or if the variation is not intended to be applied to SEQ ID NO: 2. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        1/31/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645